Citation Nr: 1506839	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-32 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

George R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to November 2007.

This matter comes before the Board on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran's claim of entitlement to service connection for PTSD has been re-characterized as a claim of service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).

The Veteran testified before the undersigned at a May 2014 Central Office hearing.  During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is in the electronic claims file.

The Veteran waived his right to have the RO consider evidence prior to a Board decision.  See November 2014 Correspondence.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND section of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. The September 2009 rating decision denied the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; the Veteran did not file a notice of disagreement (NOD) to appeal the decision.

2. Evidence received since the September 2009 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1. The September 2009 rating decision denying service connection for an acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been received to reopen the service connection claim for a psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Because the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD, is reopened, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In April 2011, the RO denied the Veteran's claim of service connection for an acquired psychiatric disorder, to PTSD, on the merits.  See April 2011 Rating Decision.  Essentially, in affording the Veteran a new VA examination after he submitted his petition to reopen his claim, the RO performed a de facto reopening of the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA's duty to perform full duty to assist is not triggered unless a claim is reopened).  The Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

In September 2009, the RO denied the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran did not initiate appellate review by submitting an NOD.  See 38 C.F.R. § 20.200, 20.201, 20.302 (2014) (setting forth requirements and a timeframe for submitting an NOD and initiating an appeal).  The September 2009 decision became final within a year.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

The RO denied the Veteran's initial service connection claim for an acquired psychiatric disorder because the Veteran did not have a diagnosis for PTSD.  September 2009 RO Decision.

New evidence has been received since the September 2009 rating decision that is material to the Veteran's service claim.  In October 2011, the Veteran reported that he was subject to regular mortar and machine gun attacks while he was stationed in Iraq.  See October 2011 Notice of Disagreement; see also February 2008 and January 2011 Statements.  

In November 2012, the Veteran reported that in February 2009, a VA physician diagnosed him as having PTSD.  The report of the February 2009 alleged diagnosis is not of record. Presuming this account is credible as required by law, the new evidence raises a reasonable possibility of substantiating the claim in that it provides a current diagnosis for PTSD and, in conjunction with the Veteran's reports of combat service, suggests a nexus between the Veteran's current acquired psychiatric disorder and service.

New and material evidence has been submitted to reopen the claim of an acquired psychiatric disorder, to include PTSD.  See 38 C.F.R. § 3.156(a).


ORDER

The claim of service connection for an acquired psychiatric disorder, to include PTSD, is reopened; to the extent the appeal is granted.


REMAND

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is remanded for a new examination with opinion.  The March 2011 and August 2012 VA examination reports did not include a diagnosis for PTSD and therefore, in light of new evidence that establishes a diagnosis for PTSD, are not adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The case is REMANDED for the following actions:

1. Request that the Veteran identify any medical or non-medical evidence or records that are not included in the claims file and that pertain to the issue of service connection for an acquired psychiatric disorder, to include PTSD.  Attempt to obtain any records identified by the Veteran and associate these records with the claims file. 

2. Obtain outstanding VA medical records (VAMRs) from September 2014 onwards and associate them with the claims file. In particular, obtain any reports generated by VA physician Y.C., alleged by the Veteran to have diagnosed PTSD in February 2009. 

3. After the passage of a reasonable amount of time or upon the Veteran's response, schedule a mental health examination with an opinion as to whether the Veteran's acquired psychiatric disorder, to include PTSD, relates to military service.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.  The following considerations must govern the examination:

a. The VA examiner must determine whether the Veteran's PTSD AND/OR OTHER MENTAL HEALTH DISORDERS were caused or aggravated by his military service.  The examiner must opine as to the relationship, if any, between each diagnosed mental health disorder, to include PTSD, and the Veteran's military service.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

Form DD 214, documenting that the Veteran was deployed to Iraq between October 2005 and September 2006.

February 2001 Report of Medical Examination and May 2001 Report of Medical History, suggesting no mental health problems on enlistment.

April 2007 Reports of Medical Examination and History, suggesting no psychiatric problems on separation.

October 2007 service personnel records, documenting that the Veteran received a general (under honorable conditions) discharge due to the abuse of illegal drugs.

May 2007 Post-Deployment Health Reassessment form, denying any mental health symptoms in the last month.

February 2009 VA counseling records for PTSD.

June 2009 VAMRs, diagnosing anxiety and finding that the Veteran's marijuana use could account for his reported PTSD symptoms.

July 2009 VAMRs, diagnosing anxiety disorder and ruling out PTSD.

September 2009 and November 2009 Memorandum, finding that the evidence of record is insufficient to corroborate the stressors associated with the Veteran's service connection claim for PTSD.

January 2011 VAMRs, diagnosing PTSD based on an in-person assessment and reporting that the Veteran's symptoms had improved and that he was involved in a PTSD treatment group.

February 2011 VAMRs, diagnosing PTSD and noting that the Veteran's assessment score was consistent with a diagnosis of PTSD.

March 2011 VAMRs, diagnosing alcohol and marijuana dependence and noting a history of PTSD symptoms.

March 2011 VA Examination Report, finding that the Veteran's reported mental health symptoms could not be attributed to PTSD over his active marijuana and alcohol use and that his mental health status should be reevaluated after the Veteran stopped abusing marijuana and alcohol for a significant period.

October 2011 Notice of Disagreement, reporting that the Veteran served in Iraq in 2005 and 2006 and experienced hostile military activity, to include mortar and machine gun attacks.  See also February 2008 and January 2011 Statements.

March 2012 PMRs, diagnosing PTSD and alcohol and cannabis dependence.

March 2012 PMRs, noting that the Veteran: has attended therapy for his mental health disorders since September 2010; no longer uses marijuana; experiences PTSD-related symptoms such as nightmares, anger, hypervigilance, and depression; and that the Veteran's trauma relates to his combat duties in Iraq.

August 2012 VA Examination Report, finding that the Veteran: has been formally diagnosed as having a mental health disorder but that his symptoms are not consistent with a diagnosis of PTSD; may have adjustment disorder; does not experience significant bouts of depression or anxiety; stopped using marijuana in December 2011 except for occasionally in social settings (see May 2012 urine test positive for marijuana use); and has an in-service stressor that relates to the fear of hostile military or terrorist activity but which is not adequate to support a diagnosis of PTSD.  Also finding that the Veteran's symptoms significantly declined with a reduction in marijuana and alcohol.

November 2012 Statement, testifying that the Veteran's mental health symptoms have "ruined" his familial and personal relationships and resulted in his termination from his job at the U.S. Post Office.

November and December 2012 VAMRs, diagnosing PTSD with depression, reporting ongoing marijuana and alcohol use; and noting that the Veteran was experienced base bombings and attacks when he was deployed as an air traffic controller in Iraq.

December 2012 VAMRs, documenting drug and alcohol treatment, no recent "cravings for marijuana," occasional alcohol consumption, and group therapy for PTSD treatment.

December 2012 VAMRs: diagnosing PTSD and substance abuse; noting that the Veteran regularly interacted with the enemy and was under constant stress during his deployment in Iraq to the extent that he relied on marijuana to help him relax and sleep at night; denying depression; and reporting sporadic alcohol and some marijuana use.

March 2013 Hearing Transcript, mentioning that he completed a chemical dependency program for cannabis use and relating his mental health symptoms to hostile military activity and the loss of a friend in service.

June and July 2013 VAMRs, discharging the Veteran from a residential contract housing program due to non-compliance and reporting incidents of intoxication.

c. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience and medical expertise and established medical principles.

4. Then, review the examination report to ensure that it adequately responds to the above directives, including providing an adequate explanation in support of the requested opinion.  If the report is deficient in this regard, return the case file to the VA examiner for further review and discussion.

5. After the above development and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


